Citation Nr: 0938884	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-20 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for degenerative disc disease of the thoracolumbar 
spine.

2.  Entitlement to an initial evaluation higher than 10 
percent for status post osteotomy of the left great toe with 
plantar fasciitis.  

3.  Entitlement to an initial evaluation higher than 10 
percent for status post osteotomy of the right great toe with 
status post fracture of the right fifth toe and posterior 
heel spur.

4.  Entitlement to an initial evaluation higher than 10 
percent for migraine headaches.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1993 to July 
2005.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In August 2009, the Veteran testified at a videoconference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
thoracolumbar spine is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or by favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The evidence of record shows that the Veteran's left foot 
osteotomy was operated on with resection of the metatarsal 
head and his deformity is not equivalent to amputation of the 
big toe.

3.  The evidence of record shows that the Veteran's right 
foot osteotomy was operated with resection of the metatarsal 
head and his deformity is not equivalent to amputation of the 
big toe.

4.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected migraine 
headaches most closely approximated prostrating attacks 
occurring on average once every month over several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent have not been met or approximated for service-
connected degenerative disc disease of the thoracolumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5237-5243 (2008). 

2.  The criteria for an initial evaluation higher than 10 
percent for status post osteotomy of the left great toe with 
plantar fasciitis have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.27, 4.71a, Diagnostic Code 5280 (2008).

3.  The criteria for an initial evaluation higher than 10 
percent for status post osteotomy of the right great toe with 
status post fracture of the fifth toe and a posterior heel 
spur have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.71a, 
Diagnostic Code 5280 (2008).

4.  The criteria for an initial rating of 30 percent for 
service-connected migraine headaches have been approximated.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2007 correspondence, the RO advised the Veteran 
of what the evidence must show to establish an increased 
evaluation for his claimed disorders and described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The September 2007 VCAA notice 
letter also addressed the elements of degree of disability 
and effective date.  

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the August 2005 rating decision, May 2007 statement 
of the case (SOC), and May 2009 supplement statement of the 
case (SSOC), which cumulatively included a discussion of the 
facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 
2005 and October 2007, obtained the Veteran's VA and private 
treatment records, and associated the Veteran's service 
treatment records (STRs) and hearing transcript with the 
claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  




Degenerative Disc Disease of the Thoracolumbar Spine

The RO granted service connection to the Veteran in August 
2005 for his degenerative disc disease of the thoracolumbar 
spine.  He was assigned a 20 percent rating effective July 
21, 2005, the day after he was discharged from service.  The 
Veteran claims he is entitled to a higher initial evaluation.    

The Veteran is rated under Diagnostic Code 5242 for diseases 
and injuries of the spine in relation to the degenerative 
disc disease of his thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2008).  The Board notes that although 
degenerative disc disease is a form of intervertebral disc 
syndrome (IVDS), the Veteran will not be rated under 
Diagnostic Code 5243 for that disease because there is no 
evidence that a physician ever prescribed bed rest to treat 
incapacitating episodes from such a disease as required for a 
disability rating under Diagnostic Code 5243.  Thus, such 
rating criteria would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2008). 
 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
schedule specifically provides that the revised criteria 
include symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

The Veteran's spine was examined and treated on numerous 
occasions relative to the appeal period.  Although the 
Veteran's private physicians described his range of motion as 
decreased and noted pain on motion, they never provided 
specific range of motion findings.  The closest these records 
come to a specific range of motion finding is that pain began 
at 30 degrees flexion.  Additionally, one treating physician 
wrote "yes" next to a statement that the Veteran's lower 
back condition was "On forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine."  The Board notes that the 
physician that rendered this opinion never provided specific 
range of motion findings in the Veteran's treatment records, 
and, thus, affords his opinion little probative value.  

Instead, the Board looks to the two compensation and pension 
examinations for more persuasive records in regards to the 
degree of the Veteran's disability.  His first compensation 
and pension examination occurred in July 2005.  The examiner 
confirmed the Veteran's degenerative disc disease diagnosis 
and noted that the Veteran has suffered from constant pain 
for four years.  The Veteran rated his pain as a 10 on a 
scale of one to 10 but claimed it did not cause 
incapacitation.  He had no radiation of pain on movement, no 
muscle spasm, no tenderness, and no ankylosis.  Physical 
examination revealed the Veteran was able to flex to 42 
degrees and extend to 16 degrees.  Furthermore, he was able 
to flex laterally 22 degrees to the right and 24 degrees to 
the left and rotate 28 degrees to the right and 26 degrees to 
the left.  Pain caused a major functional impact on the 
Veteran's spine's function, but function was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  

The Veteran was examined again in October 2007.  He still 
reported his pain as constant and a 10 out of 10.  
Additionally, his symptoms included stiffness when bending 
and numbness.  He still reported that his disability did not 
cause incapacitation, but he was limited in his ability to 
stand or sit for prolonged periods of time or lift 15 pounds.  
Physical examination revealed the Veteran's ability to flex 
to 50 degrees and extend to 10 degrees.  Furthermore, he was 
able to flex laterally 20 degrees to the right and left and 
rotate 20 degrees to the right and left.  Pain was still 
causing a major functional impact on the Veteran's spine's 
function, which was still not limited by fatigue, weakness, 
lack of endurance, or incoordination.  
  
Based on these range of motion findings, the Board finds that 
this disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 20 percent evaluation under the rating 
schedule.  The preponderance of the evidence simply does not 
show that the Veteran has experienced forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In regard to neurological manifestations, the Board 
recognizes that the Veteran's compensation and pension 
examination reports reveal that his upper and lower 
extremities were normal and without radiculopathy.  While the 
Veteran has complained of pain radiating into his right 
thigh, he has only been diagnosed with lumbar radiculopathy 
and never with radiculopathy of any extremity.  Thus, the 
Board finds that the Veteran is not entitled to service 
connection for radiculopathy of his upper or lower 
extremities in connection with the claim involving his low 
back disability at this time.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the Veteran's 
degenerative disc disease of the lumbosacral spine on a 
schedular basis under the rating schedule for spine 
disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that the degenerative disc 
disease of his lumbar spine affects his employment, such has 
been contemplated in the currently assigned schedular 
evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  There is no 
unusual or exceptional disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Status Post Osteotomy of the Great Toes

The Veteran is currently assigned a 10 percent disability 
rating for both his right and left foot deformities under 
Diagnostic Code 5280 for status post osteotomy.  A 10 percent 
rating is assigned when hallux valgus is operated on with 
resection of the metatarsal head or when the hallux valgus is 
so severe that it is equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating 
is the highest schedular rating available under this 
diagnostic code.
The Veteran underwent compensation and pension examinations 
in July 2005 and October 2007.  The July 2005 examiner noted 
that the Veteran reported stiffness at rest and pain, 
weakness, stiffness, and swelling while standing or walking 
for both feet.  The Veteran underwent surgery on both feet in 
2005.  Upon examination, the examiner reported tenderness in 
both feet no limitation with standing and walking, and that 
the Veteran did not require any type of support with his 
shoes.    

The October 2007 examiner related the Veteran's report that 
his condition occurred gradually over the years as a result 
of performing his military duties and physical training.  The 
Veteran claimed that he had constant localized pain at the 
in-steps of both feet for seven years.  He experienced pain, 
stiffness, swelling, and fatigue in both feet with pain 
continuing at rest.  According to the Veteran, he had 
difficulty standing more than 10 minutes and was unable to 
wear steel-toed boots due to pain, stiffness, swelling, and 
fatigue.  Upon examination, the examiner found that neither 
the Veteran's right foot nor his left foot revealed 
tenderness, painful motion, weakness, edema, atrophy, or 
disturbed circulation.  The examiner further noted that there 
was active motion in the metatarsophalangeal joint of the 
both great toes and that the Veteran's gait was within normal 
limits.  Furthermore, pes planus, pes vacus, hammer toes, 
Morton's Metatarsalgia, hallux valgus, and hallux rigidus 
were not present.  As for the Veteran's limitations, he was 
able to stand for 15 to 30 minutes and walk one-quarter mile 
but did not require any type of support in his shoes.  

The Board has considered the above evidence and finds that 
the Veteran's bilateral foot disabilities do not meet the 
criteria for an initial evaluation higher than 10 percent.  
In making this determination, the Board observes that the 
Veteran's disabilities could also be rated under Diagnostic 
Code 5284 for other foot injuries.  Under that diagnostic 
code, the Veteran's foot disabilities would have to be 
moderately severe for the next higher 20 percent disability 
rating.  38 C.F.R. § 4.72.  Nonetheless, the Board finds 
that, based on the above reports, the Veteran's foot injuries 
are not moderately severe as he had no tenderness, painful 
motion, weakness, edema, atrophy, or disturbed circulation at 
his last examination.
For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 10 percent for the Veteran's 
bilateral foot disabilities on a schedular basis under the 
rating schedule for spine disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that his foot disabilities 
affect his employment, such has been contemplated in the 
currently assigned schedular evaluations.  The evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  
There is no unusual or exceptional disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Migraines

In his video conference hearing testimony, the Veteran 
claimed that he suffers from about two to three headaches a 
month with constant pain on the left side of his head.   He 
takes pain medication to help treat his headaches and seeks 
emergency room treatment for the headaches with the most 
pain.  The Veteran also claims that he will place a cold 
towel on his head and lie down in a dark room for two to 
three hours when he gets a headache.   

Initially, the Board notes that the evidence is divided as to 
whether the Veteran suffers from migraine headaches or 
cluster headaches.  Nevertheless, if the Veteran is service-
connected for cluster headaches, the most analogous rating 
criteria are the criteria for migraine headaches.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  Migraines with characteristic prostrating 
attacks occurring on average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraines with less frequent attacks warrant a 
noncompensable rating.

The Veteran's video conference testimony is mostly consistent 
with the evidence of record.  The aforementioned compensation 
and pension examiners also reported on the Veteran's 
headaches.  The Veteran told the July 2005 examiner that 
light bothers his eyes and his vision becomes blurry before 
he will experience a severe headache.  The attacks were 
severe to the point that he had to stay in bed and averaged 
one every two months with a 12-day duration.  Likewise, the 
October 2007 examiner reported that the Veteran had recurring 
headaches and added that they were accompanied by pain, 
nausea, and light and sound sensitivity.  These headaches 
occurred as often as four times a week for 3 hour durations.    

The record also contains abundant VA and private treatment 
records for the Veteran's headaches.  Most pertinent to his 
claim, the Veteran obtained an opinion from his private 
physician in August 2009.  This physician treated the Veteran 
for hypertension based headaches and a history of unspecified 
cluster headache syndrome.  The physician opined that the 
Veteran experiences "characteristic prostrating attacks 
occurring on an average once a month over last several 
months."

However, in February 2009, VA treatment records indicated the 
Veteran was afflicted by headaches every three to four months 
that lasted several hours to a week and daily throbbing 
headaches.  Nevertheless, in December 2007, the Veteran told 
his VA physician that he experienced "one major" headache 
and "several babies" a week.  Furthermore, a VA treatment 
record dated January 2006 noted that the Veteran only had 
migraines in November, December, and January of each year.  A 
month later, in February 2006, the Veteran's VA treatment 
record noted that he visited the emergency room 25 times 
since October 2005.       

Thus, the evidence of record is in equipoise as to the 
frequency of the Veteran's prostrating migraine headaches.  
Although the word prostrating does not appear in the 
Veteran's medical records, the Board finds that the 
descriptions in the medical records are sufficient to 
establish prostrating attacks.  Thus, since the weight of the 
evidence is equal in regards to whether the Veteran's 
prostrating attacks occur once every month or once every two 
months, the Board will resolve reasonable doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).  Thus, the Board finds 
that the criteria for a 30 percent disability rating for the 
Veteran's service-connected headaches have been approximated.  
However, the Veteran's headaches do not meet or approximate 
the criteria for the next higher 50 percent disability rating 
because they are not "very frequent."

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.


ORDER

1.  Entitlement to an initial evaluation higher than 20 
percent for degenerative disc disease of the thoracolumbar 
spine is denied.

2.  Entitlement to an initial evaluation higher than 10 
percent for status post osteotomy of the left great toe with 
plantar fasciitis is denied.  

3.  Entitlement to an initial evaluation higher than 10 
percent for status post osteotomy of the right great toe with 
status post fracture of the right fifth toe and posterior 
heel spur is denied.

4.  Entitlement to an initial evaluation of 30 percent for 
migraine headaches is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


